Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and/or a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Applicant's arguments on page 13 of the reply regarding the rejection of claim 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention set forth in the previous Office Action have been considered but are moot because they are based on claim amendments which have not been entered.

Applicant’s arguments on pages 15–16 of the reply dated 03/10/20201 with respect to the rejection of claims 16–26, 30, 34, and 38–42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parham et al., US-20110121274-A1 ("Parham") in view of Jang et al. Organic Electronics 11 (2010) 1059–1065 and Jiang et al. Organic Letters (2009) Vol. 11, No. 12, 2607-2610 and the rejection of claim 43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parham et al., US-20110121274-A1 ("Parham") in view of Jang et al. Organic Electronics 11 (2010) 1059–1065 and Jiang et al. Organic Letters (2009) Vol. 11, No. 12, 2607-2610 as not persuasive.
Applicant's argument -- Applicant argues on pages 15 of the reply that the data in the specification and the declaration of 02/05/2019 demonstrate that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues highly significant improvements in voltage an power efficiency can be observed if V1 and E1 are compared, if V3 and V4 are compared with E3, and when comparing V7 with E6.
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
In the instant specification, Examples E1 and E3 are each OLEDs comprising an emission layer wherein the emission layer comprises the host system Host2 and Host2/Host3 respectively and Comparative Examples V1, V3, V4 are each OLEDs comprising an emission layer wherein the emission layer comprises the host system Host1, Host4/Host3, and Host1/Host3, respectively (see Table 1, page 39, instant specification).  In the declaration dated 02/05/2019 (hereafter "the declaration"), Example E6 is an OLED comprising an emission layer wherein the emission layer comprises the host system Host2/Host7 and Comparative Example V7 is an OLEDs comprising an emission layer wherein the emission layer comprises the host 

    PNG
    media_image1.png
    183
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    287
    357
    media_image2.png
    Greyscale

As shown in Table 2 of the instant specification (page 40, instant specification), Example E1 shows a roughly 8% decrease in voltage and a roughly 8% increase in power efficiency compared with Comparative Example V1, and Example E3 shows a roughly 8% decrease in voltage and a roughly 8% increase in power efficiency compared with Comparative Example V4.  As shown in Table 2 of the declaration, Example E7 shows a roughly 3% decrease in voltage and a roughly 18% increase in power efficiency compared with Comparative Example V7.
The evidence of nonobviousness in the declaration is not commensurate in scope with the claims which the evidence is offered to support.  All of the cited examples are OLEDs with only one phosphorescent dopant compound in the emission layer and none show a fluorescent dopant in the emission layer.  The claims encompass an organic electroluminescent device comprising a fluorescent or phosphorescent emitter in an emitting layer, and claim 43 encompasses wherein at least one fluorescent compound is present, because the proposed claim amendments of 03/10/2021 have not been entered.  As discussed in greater detail in the 
Given the degree of differences between the voltage and power efficiency between the examples and comparative examples cited by the Applicant, it is unclear whether the results are really unexpected and of both statistical and practical significance in view of the teaching of the prior art.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  See MPEP 716.02.  For example, as discussed in the rejection of record, Jiang et al. teach ortho-linked (substituted at the 4-position) spirobifluorene may have unique photophysical properties and high triplet energy because of the pi-conjugation interruption between spirobifluorene units (page 2607, Col. 2) and the ortho-linked oligo-9,9'-spirobifluorene has a higher triplet energy than its para-linked isomer (page 2610, Col. 2, second paragraph).  Therefore, despite the reference not specifically showing comparative data, one of ordinary skill in the art would have recognized that the different positions would have different properties and these would in turn impact the device performance, including voltage and power efficiency.  Additionally, as shown in Table 2 of the instant specification (page 40, instant specification), differences in voltage and power efficiency between devices comprising the compound as claimed differ by the same degree or more as between different devices comprising the compound as claimed and comparative devices.  
Additionally, while Example E1 shows a roughly 8% decrease in voltage compared with Comparative Example V1, comprising the meta-substituted compound, Example E7 shows a roughly 3% decrease in voltage compared with Comparative Example V7, comprising the para-

Applicant's argument -- Applicant argues bridging pages 15–16 of the reply that Jiang does not teach an improvement in voltage or power efficiency.
Examiner's response -- A specific voltage or power efficiency is not currently claimed and, as discussed above, the voltage and power efficiency results in the specification and the declaration of 02/05/2019 are insufficient to demonstrate unexpected results over the prior art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E. M. D./
Examiner, Art Unit 1786